Citation Nr: 1119054	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

The propriety of the severance of service connection for hypertension as secondary to the service-connected disability of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, severed service connection for hypertension (as secondary to service-connected diabetes mellitus). 

In February 2004 and May 2006, the Veteran testified at hearings before Decision Review Officers (DROs) at the RO.  Transcripts of the hearings are of record.

In July 2009, the Veteran testified at a personal hearing before a Veterans Law Judge at the Board, conducted via videoconference with the VA RO facility in San Antonio, Texas.  A transcript of the hearing is of record.

In December 2009, the Board remanded the Veteran's claim for further evidentiary development.  The claim has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted above, the Veteran testified before a Veterans Law Judge (VLJ) in July 2009, and the issue currently on appeal was remanded by the Board in December 2009 for further development.  Since the December 2009 remand, the VLJ who conducted the July 2009 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717 (2010), the Veteran was afforded the opportunity to testify at another Board hearing.  

In April 2011, the Veteran elected a Board video conference hearing.  He submitted a statement requesting to be scheduled for a Board video conference hearing at the RO facility in San Antonio, Texas, in which the Veteran would testify before a VLJ who is seated in Washington, DC.  As the Veteran has requested a Board personal hearing, this matter should be REMANDED to schedule the Veteran for a Board video conference hearing per this request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing at the RO facility in San Antonio, Texas, for the Veteran to testify before a VLJ sitting in Washington, DC.  Appropriate notification should be given to the Veteran and the representative, and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


